Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of Claims
Claims 1-7, 10-17 and 19-20 are currently pending in the application.
Claims 8-9 and 18 have been canceled.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 18, 2021 is hereby acknowledged.  All references have been considered by the examiner. Initialed copies of the PTO-1449 are included in this correspondence.

Response to Amendments
The applicant amended the specification as indicated in the previous Office Action and the objections to the specification have been withdrawn.
The applicant amended independent claims 1, 11 and 20 with features similar to “a motor configured to control a position of the varifocal display to modify the focal length”, “determine the focal length for the varifocal display in near real-time to match the focal point of the use” and “control the motor in order to move the varifocal display along a longitudinal axis of the HMD relative to a lens to achieve the determined focal length”.

Response to Arguments
Applicant’s arguments on the claim interpretation with invoke of 35 USC 112(f) are persuasive and the claims are interpreted without invoking 35 USC 112(f).

Allowable Subject Matter
Claims 1-7, 10-17 and 19-20 are allowed.

The following is a statement of reasons for the indication of allowable subject matter for Claims 1-7, 10-17 and 19-20.

Independent Claims 1, 11 and 20 are distinguished from Chakravarthula et al. (10,319,154) in view of Zielkowski (2019/0208132) because the combination of all limitations in each independent claim, particularly the limitations similar to: “a motor configured to control a position of the varifocal display to modify the focal length”, “determine the focal length for the varifocal display in near real-time to match the focal point of the use” and “control the motor in order to move the varifocal display along a longitudinal axis of the HMD relative to a lens to achieve the determined focal length” as recited in claim 1 and similarly in claims 11 and 20 and they are allowed.

Claims 2-7 and 10 are directly or indirectly dependent from claim 1 and they are allowed.

Claims 12-17 and 19 are directly or indirectly dependent from claim 11 and they are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SING-WAI WU whose telephone number is (571)270-5850.  The examiner can normally be reached on 9:00am - 5:30pm (Central Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SING-WAI WU/Primary Examiner, Art Unit 2611